Citation Nr: 0844837	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for a left hip 
disability, rated as 20 percent disabling as of December 1, 
2001, rated as 30 percent disabling as of December 11, 2007, 
and rated as 100 percent disabling as of January 9, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant; C.R.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas.  The veteran testified before a 
Decision Review Officer (DRO) in September 2005 and the 
undersigned Acting Veterans Law Judge in September 2008; 
transcripts of both hearings are associated with the claims 
folder.


FINDINGS OF FACT

1.  Prior to September 28, 2007, the veteran's left hip 
disability was manifested by subjective complaints of pain, 
difficulty ambulating without assistance, and objective 
evidence of flexion limited by pain to no less than 45 
degrees; there was no competent evidence of ankylosis, hip 
flail joint, or fracture or malunion of the femur.  

2.  For the period September 28, 2007, through January 8, 
2008, the veteran's left hip disability was manifested by 
manifested by subjective complaints of pain, difficulty 
ambulating without assistance, and objective evidence of 
flexion limited by pain to no less than 10 degrees; there was 
no competent evidence of ankylosis, hip flail joint, or 
fracture or malunion of the femur.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent, and no 
higher, for a left hip disability has been met as of 
September 28, 2007, and no earlier; the criteria for an 
initial rating in excess of 40 percent has not been met for 
any period of this appeal prior to January 9, 2008.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5252 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters dated in 
October 2004, May 2005, May 2008, and September 2008 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

The Board finds that letters dated in October 2004, May 2005, 
May 2008, and September 2008 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  These letters also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The aforementioned May 2008 and September 2008 
letters provided this notice to the veteran.  

The Court recently issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice that is more tailored to the disability at 
issue.  However, the Court also distinguished claims for 
increased compensation of an already service-connected 
disability from those regarding the initial disability rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As the veteran's 
present claim is one for a higher initial rating, the Board 
finds that a discussion of whether sufficient Vazquez-Flores 
notice has been provided is not necessary.

The October 2004 letter was sent to the veteran prior to 
February 2005 rating decision awarding service connection and 
assigning an initial disability rating.  The VCAA notice with 
respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini II, supra.  The VCAA notice 
in accordance with Dingess, however, was sent after the 
February 2005 rating decision.  Nevertheless, to the extent 
that this VCAA notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the May 2005 and May 2008 notice letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, this 
issue was readjudicated and various supplemental statements 
of the case were provided to the veteran, the most recent 
being in July 2008.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Following the September 2008 
letter, the veteran was provided sufficient opportunity to 
submit additional evidence and argument in support of his 
claim, including testimony before the undersigned Acting 
Veterans Law Judge.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2008).  In this regard, the 
veteran's service treatment records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the veteran 
was afforded multiple VA examinations for the specific 
purpose of evaluating the severity of his left hip 
disability.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board observes that additional VA treatment 
records and lay statements from the veteran's spouse and 
daughter are of record and have not been reviewed by the RO.  
However, the veteran testified at his September 2008 hearing 
that he would waive RO review.  Moreover, the Board observes 
that the treatment records, dated June 2008 through August 
2008, are not pertinent to the current claim on appeal for 
reasons discussed below.  Thus, there is no prejudice in the 
Board continuing with its decision.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

The veteran was awarded service connection for a left hip 
disability by RO rating decision dated in February 2005, and 
assigned an initial disability rating of 10 percent, 
effective December 1, 2001.  The veteran appealed this 
initial rating, and in October 2005, the RO increased the 
initial rating to 20 percent effective December 1, 2001.  
Subsequently, the veteran's initial rating was increased to 
30 percent, effective December 11, 2007.  He was also awarded 
a 100 percent temporary total evaluation based on 
convalescence, effective January 9, 2008, and then a 100 
percent schedular evaluation, effective March 1, 2008.  Since 
the veteran's 100 percent award as of January 9, 2008, 
represents the maximum rating available, the Board finds that 
it need only consider entitlement to a higher initial rating 
prior to such date.  

In evaluating this appeal, the Board has considered the 
propriety of each of these disability rating assignments.  
Additionally, it has considered whether additional staged 
ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  For reasons discussed in more detail below, the 
Board finds that the competent evidence demonstrates that the 
veteran's service-connected disability underwent an increase 
in severity sufficient to warrant a staged rating once prior 
to January 9, 2008, effective September 28, 2007.  

The veteran's initial rating was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5252 (2008).  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder and that limitation of flexion of the hip is the 
predominant residual condition.

As noted above, the veteran's primary service-connected 
disability is traumatic arthritis, which is rated under 
Diagnostic Code 5010. This diagnostic code is evaluated 
according to Diagnostic Code 5003 (degenerative arthritis), 
which states that the affected joint is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s).  In the case the veteran's left hip, a 
number of diagnostic codes are available for consideration.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255 (2008).  
Most relevant to the present appeal are Diagnostic Code 5252 
(limitation of flexion) and Diagnostic Code 5253 (impairment 
of thigh).  Conversely, Diagnostic Codes 5250, 5254, and 5255 
are not for application because there is no competent 
evidence that the veteran has ankylosis or a flail hip joint, 
nor is there competent evidence of any fracture or malunion 
of the veteran's left femur.  

Initially, the Board observes that the maximum schedular 
rating available under Diagnostic Code 5253 is 20 percent.  
The veteran is already in receipt of at least 20 percent for 
the entire period of this appeal.  As such, it will be 
unnecessary to discuss whether a higher initial rating is 
warranted under this diagnostic code.  Diagnostic Code 5252, 
on the other hand, provides for a 20 percent rating when hip 
flexion is limited to 30 degrees, a 30 percent rating when 
hip flexion is limited to 20 degrees, and a 40 percent rating 
when hip flexion is limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  

The Board acknowledges that the competent evidence throughout 
this appeal demonstrates that the veteran complains of 
constant, daily pain in his left hip.  There is also 
competent evidence that the veteran uses a cane and/or four-
point walker to assist him with ambulation.  However, when 
applying the relevant criteria, Diagnostic Code 5252, to the 
competent evidence of record, the Board finds that the 
veteran's 20 percent initial rating is appropriate until 
September 28, 2007.  In this regard, the veteran underwent a 
number of VA examinations prior to September 28, 2007, and 
demonstrated flexion limited to no less than 45 degrees.  See 
VA Examination Reports dated in October 2003, November 2004, 
June 2005, April 2007.  See also VA Orthopedic Clinic Record 
dated September 20, 2005, VA Urgent Care Record dated March 
27, 2006.  The Board notes that these ranges of motion 
results reflect additional limitation by pain.  There is no 
indication that the veteran's flexion is additionally limited 
by fatigue, weakness, or incoordination.  See DeLuca, supra.  

Conversely, the veteran demonstrated flexion limited by pain 
to 10 degrees at the September 28, 2007, VA orthopedic 
examination.  Flexion was limited to 20 degrees at a December 
2007 VA orthopedic examination.  With consideration of these 
range of motion results, the Board is of the opinion that the 
veteran's left hip disability clearly met the criteria for a 
30 percent disability rating.  Furthermore, granting all 
reasonable doubt in favor of the veteran, the Board finds 
that his disability more nearly approximated criteria 
warranting a 40 percent disability, as there was evidence of 
flexion limited by pain to 10 degrees.  As such, the Board 
concludes that the veteran should be awarded a 40 percent 
initial rating as of September 28, 2007, the date reflecting 
the first competent evidence of limitation of flexion 
consistent with a rating in excess of 20 percent.  

As discussed above, a higher schedular rating is not 
warranted for any period of this appeal prior to January 9, 
2008, as there is no competent evidence of ankylosis, hip 
flail joint, or fracture or nonunion of the femur.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.

The Board has also considered whether a referral for 
extraschedular consideration is warranted in the present 
case.  See 38 C.F.R. § 3.321(b) (2008).  In doing so, the 
Board acknowledges that the record reflects that the veteran 
was previously employed as a manual laborer for a pool 
construction company and claims that he retired in 2002 due 
to increased left hip pain.  See December 2007 VA Orthopedic 
Examination Report. 

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, in considering whether referral for 
extraschedular consideration is appropriate the Board must 
compare the level of severity and symptomatology of the 
veteran's disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule.  Id. 

Initially, the Board observes that although the veteran is no 
longer able to perform manual labor, it appears that he is 
capable of sedentary employment.  See December 2007 VA 
Orthopedic Examination Report.  The Board acknowledges the 
veteran's own lay testimony that he is unable to sit for 
prolonged periods of time; however, prior to January 9, 2008, 
there is nothing to suggest that his left hip disability 
prevented sedentary employment.  Furthermore, the veteran 
reported at his December 2007 orthopedic evaluation that his 
previous employer had recently offered him a supervisory 
position.  Such evidence suggests that the veteran is capable 
of some type of employment consistent with his occupational 
and educational background.  What impact, if any, the 
veteran's left hip disability has on such sedentary 
employment is not clear from the present record.  

Nevertheless, the Board finds that referral for 
extraschedular consideration is unwarranted.  The competent 
evidence throughout this appeal demonstrates severe pain 
complaints of left hip pain.  However, there is also 
competent evidence that for many years the veteran's right 
hip pain exceeded his left hip complaints.  In fact, when hip 
replacement first arose as a treatment option, he was 
scheduled to have his right hip replaced.  See VA Treatment 
Records dated in December 2005 and January 2006.  The Board 
finds such evidence pertinent to the issue of whether 
extraschedular referral is warranted because it does not 
appear that all of the veteran's complaints were related 
solely to his left hip.  And since it is the Board's task to 
determine whether the schedular criteria are inadequate given 
the veteran's symptomatology and complaints, a complete 
disability picture is relevant.  As discussed above, the 
veteran's left hip disability prior to January 9, 2008, was 
characterized by complaints of severe, constant pain, 
difficulty ambulating, and limited motion of the hip.  The 
criteria in the Rating Schedule pertaining to the veteran's 
disability focus on limitation of motion, including 
ambulation, with consideration of additional functional loss 
due to pain, fatigue, weakness, and incoordination.  

Under these circumstances, the Board finds that the 
symptomatology exhibited by the veteran's is contemplated by 
the Rating Schedule and the initial ratings currently 
assigned.  Moreover, while the Board acknowledges that the 
veteran reports retiring due to increased left hip pain, he 
has not presented any competent evidence, other than his own 
lay statements, to corroborate that any marked interference 
with employment was solely due to his left hip.  There is 
also nothing of record to indicate that his left hip would 
cause marked interference with sedentary employment prior to 
January 9, 2008.  Finally, in light of competent evidence of 
right hip problems just as severe (or more so) than his left 
hip, the Board finds the schedular criteria sufficient to 
address the impairment reflected in the present record.  
Referral for extraschedular consideration is therefore 
unwarranted.  See Thun, supra.

The Board acknowledges the veteran's lay statements that he 
is entitled to higher initial ratings for his service-
connected left hip disability.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected left hip disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2007).  A preponderance of the evidence 
is against the assignment of a rating higher than 20 percent 
prior to September 28, 2007, and higher than 40 percent for 
the period from September 28, 2007, to January 8, 2008.  


ORDER

A 40 percent initial rating for left hip disability is 
granted for the period of this appeal dated September 28, 
2007, through January 8, 2008, subject to regulations 
governing the payment of monetary benefits; entitlement to a 
rating in excess of 20 percent prior to September 28, 2007 is 
denied.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


